IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ALFREDO MORENO-RIVERA,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2105

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

     Respondent.
___________________________/

Opinion filed June 2, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Alfredo Moreno-Rivera, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

RAY, SWANSON, and MAKAR, JJ., CONCUR.